Exhibit 10.1

$1,250,000,000



AMENDMENT No. 1



dated as of April 21, 2006



to the 5-Year Credit Agreement



dated as of March 28, 2005



among



Textron Inc.,



The Banks Listed Herein,



JPMorgan Chase Bank, N.A.,
as Administrative Agent



and



Citibank, N.A.,
as Syndication Agent

____________________



J.P. Morgan Securities Inc.

and

Citigroup Global Markets Inc.,
Lead Arrangers and Joint Bookrunners



Bank of America, N.A.,
Deutsche Bank Securities Inc.
and
UBS Loan Finance LLC,
Documentation Agents



Barclays Bank PLC,
Co-Documentation Agent



AMENDMENT NO. 1 TO 5-YEAR CREDIT AGREEMENT

            AMENDMENT dated as of April 21, 2006 to the 5-Year Credit Agreement
dated as of March 28, 2005 (the "Credit Agreement") among TEXTRON INC., the
BANKS party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
CITIBANK, N.A., as Syndication Agent.

W I T N E S S E T H :

            WHEREAS, the parties hereto desire to amend the Credit Agreement as
set forth herein;

            NOW, THEREFORE, the parties hereto agree as follows:

            Section 1. Defined Terms; References. Unless otherwise specifically
defined herein, each term used herein that is defined in the Credit Agreement
has the meaning assigned to such term in the Credit Agreement. Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

            Section 2. Amendments.

            (a) The reference to "BANKS" in the header of the Credit Agreement
is changed to "banks and other financial institutions".

            (b) The definition of "Termination Date" in Section 1.01 of the
Credit Agreement is amended by changing the date specified therein from "March
28, 2010" to "April 21, 2011".

            (c) The definition of "Agent" in Section 1.01 of the Credit
Agreement is amended to read as follows:

        "Agent" means any of the Administrative Agent, the Syndication Agent,
the Documentation Agents and the Co-Documentation Agent.

            (d) The definition of "Commitment" in Section 1.01 of the Credit
Agreement is amended to read as follows:

        "Commitment" means (i) with respect to each Bank listed on the
Commitment Schedule, the amount set forth opposite such Bank's name on the
Commitment Schedule, and (ii) with respect to any substitute Bank or Assignee
which becomes a Bank pursuant to Section 10.01 or 10.15, the amount of the
transferor Bank's Commitment assigned to it pursuant to Section 10.01 or 10.15,
as such amount may be changed from time to time pursuant to Section 2.10, 10.01
or 10.15; provided that, if the context so requires, the term "Commitment" means
the obligation of a Bank to extend credit up to such amount to the Borrowers
hereunder.

            (e) Section 1.01 of the Credit Agreement is amended by adding the
following new definitions in their appropriate alphabetical positions:

        "Co-Documentation Agent" means Barclays Bank PLC, in its capacity as
co-documentation agent in respect of this Agreement.

        "Commitment Schedule" means the Commitment Schedule attached hereto.

        "Documentation Agent" means each of Bank of America, N.A., Deutsche Bank
Securities Inc. and UBS Loan Finance LLC, in its capacity as documentation agent
in respect of this Agreement.

            (f) Section 2.01(d) of the Credit Agreement is amended: (i) by
adding the following proviso at the end of the first sentence of paragraph (i)
thereof: "; provided that the Termination Date may only be so extended for two
additional one-year periods", (ii) by changing the phrase "not less than 45 days
and not more than 55 days prior to the Termination Date then in effect" in the
second sentence of paragraph (i) thereof to read "not less than 45 days nor more
than 90 days prior to each anniversary of the date hereof that occurs on or
prior to the Termination Date then in effect" and (iii) by adding the following
sentence to paragraph (ii) thereof:

> On the date of termination of any Bank's Commitment as contemplated by this
> paragraph, the respective participations of the other Banks in all outstanding
> Letters of Credit shall be redetermined on the basis of their respective
> Commitments after giving effect to such termination, and the participation
> therein of the Bank whose Commitment is terminated shall terminate; provided
> that the Borrowers shall, if and to the extent necessary to permit such
> redetermination of participations in Letters of Credit within the limits of
> the Commitments which are not terminated, prepay on such date a portion of the
> outstanding Loans, and such redetermination and termination of participations
> in outstanding Letters of Credit shall be conditioned upon their having done
> so.

            (g) Sections 4.03 and 4.04 of the Credit Agreement are amended by
changing each reference to the date "January 1, 2005" to "December 31, 2005".

            (h) Section 8.07 of the Credit Agreement is amended to read in its
entirety as follows:

>         Section 8.07. Other Agents. Nothing in this Agreement shall impose
> upon any Agent other than the Administrative Agent any duty or liability
> whatsoever in its capacity as an Agent.

            Section 3. Changes in Commitments. With effect from and including
the Amendment Effective Date, (i) the Commitment of each Bank shall be the
amount set forth opposite the name of such Bank in the Commitment Schedule
attached hereto and (ii) the Commitment Schedule attached hereto shall become
the Commitment Schedule attached to the Credit Agreement. On the Amendment
Effective Date, any Bank party to the Credit Agreement which is not listed in
the Commitment Schedule attached hereto (each, an "Exiting Bank") shall cease to
be a Bank party to the Credit Agreement, and all accrued fees and other amounts
payable under the Credit Agreement for the account of each Exiting Bank shall be
due and payable on such date; provided that the provisions of Sections 2.10 to
2.14 and 10.03 of the Credit Agreement shall continue to inure to the benefit of
each Exiting Bank after the Amendment Effective Date.

            Section 4. Changes in Pricing Schedule. The Pricing Schedule
attached to the Credit Agreement (the "Existing Pricing Schedule") is deleted
and replaced by the Pricing Schedule attached to this Amendment (the "New
Pricing Schedule"). The New Pricing Schedule shall apply to interest and fees
accruing under the Credit Agreement on and after the date hereof. The Existing
Pricing Schedule shall continue to apply to interest and fees accruing under the
Credit Agreement prior to the date hereof.

            Section 5. Representations of Borrower. The Company represents and
warrants that (i) the representations and warranties of the Company set forth in
Article 4 of the Credit Agreement will be true on and as of the Amendment
Effective Date and (ii) no Event of Default will have occurred and be continuing
on such date.

            Section 6. Effect of Amendments. Except as expressly set forth
herein, the amendments contained herein shall not constitute a waiver or
amendment of any term or condition of the Credit Agreement, and all such terms
and conditions shall remain in full force and effect and are hereby ratified and
confirmed in all respects.

            Section 7. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

            Section 8. Counterparts. This Amendment may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

            Section 9. Effectiveness. This Amendment shall become effective as
of the date hereof (the "Amendment Effective Date"), subject to satisfaction of
the following conditions:

>             (a) the Administrative Agent shall have received from each of the
> parties listed in the signature pages hereof a counterpart hereof signed by
> such party or facsimile or other written confirmation (in form satisfactory to
> the Administrative Agent) that such party has signed a counterpart hereof; and
> 
>         (b) the Administrative Agent shall have received an opinion of the
> General Counsel or Assistant General Counsel of the Company dated as of the
> Amendment Effective Date, in form and substance satisfactory to the
> Administrative Agent.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.



TEXTRON INC.




By:
/S/ MARY F. LOVEJOY
  Name: Mary F. Lovejoy   Title: Vice President and Treasurer



 



JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:
/S/ RANDOLPH CATES
  Name: Randolph Cates   Title: Vice President





JPMORGAN CHASE BANK, N.A.

 

By:
/S/ RANDOLPH CATES
  Name: Randolph Cates   Title: Vice President





Citibank, N.A.




By:
/S/ DIANE L. POCKAJ
  Name: Diane L. Pockaj   Title: Managing Director





BANK OF AMERICA, N.A.




By:
/S/ SANJAY H. GURNANI
  Name: Sanjay H. Gurnani   Title: Senior Vice President





Barclays Bank PLC

 

By:
/S/ NICHOLAS BELL
  Name: Nicholas Bell   Title: Director





Deutsche Bank AG New York Branch




By:
/S/ YVONNE TILDEN
  Name: Yvonne Tilden   Title: Vice President             By:
/S/ DAVID G. DICKINSON, JR.
  Name: David G. Dickinson, Jr.   Title: Director





UBS Loan Finance LLC




By: /S/ BARBARA EZELL-MCMICHAEL

 

  Name: Barbare Ezell-McMichael   Title:
Associate Director
Banking Products Services, US
            By:

/S/ TOBA LUMBANTOBING

 

  Name:
Toba Lumbantobing
  Title: Associate Director
Banking Products Services, US      





Bank of Tokyo-Mitsubishi UFJ Trust Company




By:
/S/ CHRISTOPHER J. DELAURO
  Name: Christopher J. DeLauro   Title: Assistant Vice President





BNP Paribas




By:
/S/ RICHARD PACE
  Name: Richard Pace   Title: Managing Director             By:
/S/ ANGELA B. ARNOLD
  Name: Angela B. Arnold   Title: Director      





Credit Suisse First Boston, acting through its Cayman Islands Branch




By:
/S/ JAY CHALL
  Name: Jay Chall   Title: Director             By:
/S/ JAMES NEIRA
  Name: James Neira   Title: Associate      





HSBC Bank USA, National Association




By:
/S/ C J WARNER
  Name: C J Warner   Title: Head of Transport Services and Infrastructure





Merrill Lynch Bank USA




By:
/S/ Louis Alder
  Name: Louis Alder   Title: Director





Morgan Stanley Bank




By:
/S/ DANIEL TWENGE
  Name: Daniel Twenge   Title: Vice President





Wachovia Bank, National Association




By:
/S/ NATHAN R. RANTALA
  Name: Nathan R. Rantala   Title: Vice President





William Street Commitment Corporation (Recourse only to assets of William Street
Commitment Corporation)




By:
/S/ MARK WALTON
  Name: Mark Walton   Title: Assistant Vice President





BANK OF MONTREAL

 

By:
/S/ JOSEPH W. LINDER
  Name: Joseph W. Linder   Title: Vice President





The Bank of Nova Scotia




By:
/S/ PETER J. VAN SCHAICK
  Name: Peter J. Van Schaick   Title: Managing Director





Societe Generale




By:
/S/ AMBRISH D. THANAWALA
  Name: Ambrish D. Thanawala   Title: Managing Director





The Bank of New York




By:
/S/ PATRICK VATEL
  Name: Patrick Vatel   Title: Managing Director





Mellon Bank, N.A.




By:
/S/ LAURIE G. DUNN
  Name: Laurie G. Dunn   Title: First Vice President



COMMITMENT SCHEDULE

Bank

Commitment

JPMorgan Chase Bank, N.A. $120,000,000 Citibank, N.A. $120,000,000 Bank of
America, N.A. $90,000,000 Barclays Bank PLC $90,000,000 Deutsche Bank AG New
York Branch $90,000,000 UBS Loan Finance LLC $90,000,000 Bank of
Tokyo-Mitsubishi UFJ Trust Company $60,000,000 BNP Paribas $60,000,000

Credit Suisse First Boston, acting through its Cayman Islands Branch

$60,000,000 HSBC Bank USA, National Association $60,000,000 Merrill Lynch Bank
USA $60,000,000 Morgan Stanley Bank $60,000,000 Wachovia Bank, National
Association $60,000,000 William Street Commitment Corporation $60,000,000 Bank
of Montreal $45,000,000 The Bank of Nova Scotia $45,000,000 Societe Generale
$40,000,000 The Bank of New York $20,000,000 Mellon Bank, N.A. $20,000,000 Total

$1,250,000,000

PRICING SCHEDULE

 

>             Each of "Facility Fee Rate", "Euro-Dollar Margin" and "Letter of
> Credit Fee Rate" means, for any date, the rate set forth below in the row
> opposite such term and in the row corresponding to the the "Utilization" at
> such date and under the column corresponding to the "Pricing Level" at such
> date:





 

Level I

Level II

Level III

Level IV

Level V

Level VI

Facility Fee Rate

0.05%

0.06%

0.07%

0.08%

0.09%

0.125%

Euro-Dollar Margin
  Utilization ≤ 50%
  Utilization ≥ 50%


0.125%
0.175%


0.14%
0.19%


0.18%
0.23%


0.37%
0.42%


0.535%
0.585%


0.625%
0.675%

Letter of Credit Fee Rate

0.175%

0.19%

0.23%

0.42%

0.585%

0.675%



>         For purposes of this Schedule, the following terms have the following
> meanings, subject to the concluding paragraph of this Schedule:
> 
>     "Level I Pricing" applies at any date if, at such date, the Company's
> long-term debt is rated A+ or higher by S&P, A1 or higher by Moody's and A+ or
> higher by Fitch.
> 
>     "Level II Pricing" applies at any date if, at such date, the Company's
> long-term debt is rated A by S&P, A2 by Moody's and A by Fitch.
> 
>     "Level III Pricing" applies at any date if, at such date, the Company's
> long-term debt is rated A- by S&P, A3 by Moody's and A- by Fitch.
> 
>     "Level IV Pricing" applies at any date, if at such date, the Company's
> long-term debt is rated BBB+ by S&P, Baa1 by Moody's and BBB+ by Fitch.
> 
>     "Level V Pricing" applies at any date if, at such date, the Company's
> long-term debt is rated BBB by S&P, Baa2 by Moody's and BBB by Fitch.
> 
>     "Level VI Pricing" applies at any date if, at such date, no other Pricing
> Level applies.
> 
>     "Fitch" means Fitch Ratings Ltd.
> 
>     "Moody's" means Moody's Investors Service, Inc.
> 
>     "Pricing Level" refers to the determination of which of Level I, Level II,
> Level III, Level IV, Level V or Level VI applies at any date.
> 
>     "S&P" means Standard & Poor's Ratings Services, a division of The
> McGraw-Hill Companies, Inc.
> 
>     "Utilization" means, at any date, the percentage equivalent of a fraction
> (i) the numerator of which is the sum of (A) the aggregate outstanding
> principal amount of the loans under the Facility at such date (after giving
> effect to any borrowing or payment on such date) plus (B) the aggregate amount
> then owing in respect of amounts paid by the Issuing Bank upon a drawing under
> a letter of credit issued under the Facility at such date plus (C) the
> aggregate amount then available for drawing under all outstanding letters of
> credit under the Facility at such date and (ii) the denominator of which is
> the aggregate amount of the commitments under the Facility at such date (after
> giving effect to any reduction on such date). If for any reason any Loans or
> Letter of Credit Liabilities remain outstanding after termination of the
> commitments under the Facility, Utilization shall be deemed to be 100%.
> 
>     The credit ratings to be utilized for purposes of this Schedule are those
> assigned to the senior unsecured long-term debt securities of the Company
> without third-party enhancement, and any rating assigned to any other debt
> security of the Company shall be disregarded. The rating in effect at any date
> is that in effect at the close of business of such date.
> 
>     If the Company is split-rated, then for purposes of determining the
> applicable Pricing Level, (a) if the S&P and Moody's ratings are the same, all
> three ratings will be deemed to be at that level, (b) if the S&P and Moody's
> ratings are not the same, and the ratings differential is one level, all three
> ratings will be deemed to be at the higher level of S&P and Moody's and (c) if
> the S&P and Moody's ratings are not the same and the ratings differential is
> two levels or more, all three ratings will be deemed to be at a level one
> notch lower than the higher of S&P and Moody's.